Citation Nr: 0808859	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding the claim of an earlier effective date for the 
grant of service connection for mood disorder, stemming from 
a July 2002 rating decision.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which determined that the 
veteran had not timely appealed a claim stemming from a July 
2002 rating decision.

In the July 2002 rating decision, the RO had granted service 
connection for mood disorder.  The veteran filed a timely 
notice of disagreement to the effective date assigned in this 
rating decision.  The Board highlights that this rating 
decision was issued by the RO in Phoenix, Arizona.  Due to 
the veteran relocating to the state of Oregon, he requested 
that the claims file be transferred to the RO in Portland, 
Oregon.

The record indicates that the veteran was scheduled for a 
Board hearing, but failed to appear for the hearing.  The 
veteran has not provided a cause for his failure to appear.  
See 38 C.F.R. § 20.704(d).

In March 2008, a motion to advance the veteran's claim on the 
docket was granted.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO granted entitlement to service connection for a 
mood disorder in a July 2002 rating decision.

2.  The veteran submitted a letter in July 2002, which was 
considered a timely notice of disagreement to the effective 
date assigned to the service-connected mood disorder 
disability.

3.  On January 30, 2003, the RO issued a statement of the 
case regarding the claim for an earlier effective date; the 
statement of the case was sent to an address listed by the 
veteran on correspondence to a Member of Congress.

4.  The statement of the case was sent to an address at which 
the veteran had not previously received mail from the RO; the 
evidence indicates that this is the address of a hotel, and 
not a residence of the veteran.

5.  The veteran did not receive the statement of the case 
until he received a copy of the claims file that was sent on 
July 14, 2004.

6.  The veteran filed a substantive appeal within sixty days 
of receiving the statement of the case as part of the claims 
file that was sent on July 14, 2004.


CONCLUSION OF LAW

An appeal has been perfected with respect to the claim for an 
earlier effective date for the grant of service connection 
for mood disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), as the law relates 
to this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Herein, 
the Board finds the current record is sufficient to 
substantiate that the veteran perfected his claim for an 
earlier effective date for the grant of service connection 
for mood disorder.  Given the full grant of the issue 
currently before the Board, it is not necessary to address 
the RO's efforts to comply with the VCAA.

Factual Background, Law and Regulations and Analysis

The RO granted service connection for mood disorder in a July 
2002 rating decision, and assigned an effective date of March 
23, 2001.  The RO recorded that this decision was issued on 
July 11, 2002.  A July 2002 communication was accepted as a 
notice of disagreement to the effective date assigned in the 
July 2002 rating decision.  See 38 C.F.R. § 20.201.

The record indicates that the veteran frequently moved.  
Most, but not all, correspondence from the veteran and mailed 
to the veteran by the RO during the time in question listed a 
post office box as the veteran's address.  In November 2002, 
a Member of Congress inquired about the veteran's appeal and 
forwarded a letter he had received from the veteran.  This 
forwarded letter included a street address for the veteran.

In January 2003, the RO mailed the veteran a statement of the 
case to the address contained in the veteran's correspondence 
to the member of congress.  It does not appear that other 
documents were mailed to this address.  The record indicates 
that this address is that of a hotel.

The veteran did not file any documents with the RO for over a 
year.  In May 2004, the veteran requested a copy of his 
claims file.  On July 14, 2004, the RO issued the veteran a 
copy of the claims file, which included the January 2003 
statement of the case.  In a letter entitled "notice of 
disagreement" received on August 3, 2004, the veteran 
disagreed with his appeal being closed and indicated that he 
had received, for the first time, the statement of the case, 
with the attached substantive appeal (VA Form 9) to be 
completed.

The Board notes that an appeal consists of a timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a timely filed substantive appeal.  
See 38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 C.F.R. § 20.302.  If an 
appeal is not perfected within the time specified by the 
regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

In this case, the RO issued the rating decision on July 11, 
2002.  The statement of the case was issued on January 30, 
2003.  Based on these dates, the veteran should have 
submitted his substantive appeal by July 11, 2003.  The RO 
did not receive a substantive appeal by this date.

The Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.

In this case, however, the veteran has not contended that the 
RO did not send the statement of the case, but rather that 
the address was that of a hotel and that personnel at the 
hotel did not forward or return mail sent to his at this 
address.  There is no evidence of record that the veteran 
requested that mail be sent to him at the hotel address, 
instead of the post office box address that he had been 
receiving mail at during this period of time.  The Board 
finds the veteran's statements credible in this regarding and 
finds that the veteran did not receive a copy of the 
statement of the case.

The veteran first requested a copy of his claims file in May 
2004 and received this copy in July 2004.  This claims file 
included a copy of the statement of the case.  This, 
therefore, is the first time the veteran had received the 
statement of the case.  Within 60 days, the veteran filed the 
August 3, 2004 letter entitled "notice of disagreement."  
In light of the history of this appeal and liberally 
interpreting the contents of this letter, the Board finds 
that it constitutes a substantive appeal to the claim for an 
earlier effective date for the grant of service connection 
for a mood disorder.  In this regard the Board notes that, 
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro- claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  

As the veteran filed this statement within 60 days of the 
date the veteran first received the statement of the case, 
the Board finds that the veteran has timely perfected the 
appeal of this claim.  


ORDER

An appeal has been perfected with respect to the claim of an 
earlier effective date for the grant of service connection 
for mood disorder.  The appeal is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


